          Case 1:21-cv-00565-RP Document 25 Filed 08/10/21 Page 1 of 4                     FILED
                                                                                       August 10, 2021
                                                                                    CLERK, U.S. DISTRICT COURT
                                                                                    WESTERN DISTRICT OF TEXAS

                               UNITED STATES DISTRICT COURT                                  C. Cordero
                                                                                 BY: ________________________________
                                                                                                         DEPUTY
                             FOR THE WESTERN DISTRICT OF TEXAS

ERIC CERVINI, WENDY DAVIS,
DAVID GINS, and TIMOTHY
HOLLOWAY,

                              Plaintiffs,

                       v.                         Civil Action No. 1:21-cv-00565

ELIAZAR CISNEROS, HANNAH CEH,
JOEYLYNN MESAROS, ROBERT
MESAROS, DOLORES PARK, and JOHN
and JANE DOES,

                                 Defendants.

              DEFENDANT ELIAZAR CISNEROS DEFENSIVE MOTIONS

       COMES NOW, ELIAZAR CISNEROS, one of the Defendants named in the Plaintiffs’
complaint filed in the above numbered and styled civil action and moves under Rule 12 (b) Fed
R. Civ P. for dismissal of all claims in Plaintiffs’ Complaint as follows

MOTION TO DISMISS FOR
LACK OF SUBJECT-MATTER JURISDICTION:
Defendant files this motion to dismiss Plaintiffs suit for lack of subject matter jurisdiction as
authorized by federal rule of Civil Procedure 12 (b) ( 1).
       A. Introduction
       1. The Plaintiffs are Eric Cervini, Wendy Davis, David Gins, and Timothy Holloway.
           The defendants are Eliazar Cisneros, Hannah Ceh, Joeylene Mesaros, Robert
           Mesaros, Dolores Park, and John and Jane Doe's.
       2. Plaintiffs sued Defendants, among other things, for violation of 42 U.S.C.§1985(3).
       3. The court lacks subject matter jurisdiction over plaintiff's suit; Therefore, the suit
           should be dismissed.

       B. Argument
       4. This court's jurisdiction is limited to cases arising under U. S. Constitution or federal
          law or cases involving diversity of citizenship. See 28USC sections 1331, 1332. In
          this case, the court lacks subject matter jurisdiction over this dispute because the suit
          does not give rise to federal - question jurisdiction. 28U.S. Code §1331.
       5. Although Plaintiffs allege that the court has federal - question jurisdiction under 42
          U.S.C.§1985(3) this case does not involve a federal question because it would be a
          stretch of the intentions of the act 42 U.S.C.§1985(3) to extend it into the realm where
          both parties are exercising their First Amendment Rights, both parties acted in
          advocacy of their party candidates and were zealous with each other and the 42


                                                                                                     1
          Case 1:21-cv-00565-RP Document 25 Filed 08/10/21 Page 2 of 4




           U.S.C.§1985(3) does not contemplate the use of it as a sword and shield at the same
           time. Furthermore, 42 U.S.C.§1985(3) contemplates racial motives. Therefore, 42
           U.S.C.§1985(3) cannot apply under the facts pled in Plaintiffs’ Complaint.

       C. Conclusion
       6. For these reasons, defendant asks the court to grant Defendant’s motion to dismiss
          Plaintiffs’ suit for lack of subject merit matter jurisdiction and award Defendant just
          costs under 28 U. S. C. §1919.

MOTION TO DISSMISS FOR
FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED:

Defendant files this motion to dismiss Plaintiff’s Complaint for failure to state a claim upon
which relief can be granted, as authorized by federal rules of Civil Procedure 12 (b) (6).
       A. Introduction
       1. The Plaintiffs are herein above named in the style of the case; the Defendants herein
           are likewise herein above named in the style of this case. All references herein to
           Defendant refer to Eliazar Cisneros though this Motion may also inure to the benefit
           of all Defendants.
       2. Plaintiffs sued Defendant, among other things, for damages resulting from an alleged
           conspiracy to deprive Plaintiffs of their civil rights. Plaintiffs claim damages for
           mental and psychological damage.
       3. In their complaint, the Plaintiffs did not state a claim upon which relief can be
           granted. Therefore, the court should dismiss Plaintiff’s suit.
       4. In their complaint, Plaintiff alleges that the Defendant’s conduct caused their
           damages. Plaintiffs did not suffer any loss of property, property damages or personal
           injury.
       B. Argument
       5. A court has authority to dismiss a suit for failure to state a claim upon which relief
           can be granted if the complaint does not provide fair notice of the claim and does not
           state factual allegations showing that the right to relieve is plausible. See Ashcroft V.
           Iqbal, 556 U. S. 662, 678 (2009); Bell Atl. Corp. V. Twombly, 550 U. S. 544, 555 -
           56 and n. 3 (2007).
       6. Plaintiff's complaint includes factual allegations that do not show a right to relief that
           is plausible. Brooks, 578 F. 3D at 581 dash 82. Specifically, Plaintiffs made the
           following factual allegations: that Plaintiffs feared for their lives; that Plaintiffs had
           trouble sleeping for over a month after the incident; that Plaintiffs were traumatized
           by the incident so as to ceased tour bus business; Plaintiffs claim to have suffered
           substantial emotional distress including experiencing fears in speaking publicly and
           that it would put her in fear of risk of harm from Defendants. There is no claim of any
           contact between the Plaintiffs and the Defendants, other than between the driver of
           the Plaintiffs follow car and the Defendant Cisneros. Under Texas Law, one does not
           recover for mental and emotional anguish damages. See Parkway Company v.
           Woodruff, 901 S. W. 2d 434 (Tex. 1995) ; City of Tyler v. Likes, 962 S. W. 2d 489
           (Tex. 1998 ).




                                                                                                    2
          Case 1:21-cv-00565-RP Document 25 Filed 08/10/21 Page 3 of 4




          Additionally, the Plaintiffs’ Complaint claims that the Defendant engaged in a
          conspiracy. The Plaintiffs’ do not claim a Criminal Conspiracy but a Civil Conspiracy
          which requires an underlying Tort. Agar Corp. v. Electro Circuit Int’l, LLC, 580 S.W.
          3d 136 (Tex. 2019). The Plaintiffs’ have not pled an underlying Tort, yet they seem to
          allege that being of an opposite party and advocating for an opposite party candidate
          is a conspiracy and thus a Tort, even when, as in this pled complaint, the Plaintiffs
          were engaged in the same conduct the Defendants are alleged to have been engaged.
       C. Conclusion
       7. Because plaintiff did not state a claim upon which relief can be granted the court
          should dismiss the suit.



       C. PRAYER

       51. For these reasons, Defendant asks the court to dismiss Plaintiffs suit with prejudice,
       assess costs against the Plaintiff, and award Defendant all other relief the court deems
       appropriate.

                                                     Respectfully submitted,
                                                     By:____/S/______________
                                                     Francisco R. Canseco
                                                     Texas Bar No. 03759600
                                                     Pro Hac Vice forthcoming
                                                     190 Jackson Court
                                                     San Antonio, Texas 78230
                                                     frcanseco@gmail.com
                                                     210.901.4279

                                                     ATTORNEY IN CHARGE FOR
                                                     ELIAZAR CISNEROS, DEFENDANT

                                    CERTIFICATE OF SERVICE
       I certify that on August 9th, 2021, a copy of Defendant Eliazar Cisneros Defensive
Motions
were served by email to: mimi@texascivilrightsproject.org, emma@texascivilrightsproject.org,
john.paredes@protectdemocracy.org , cameron.kistler@protectdemocracy.org,
ben.berwick@protectdemocracy.org, mgottlieb@willkie.com, shall@willkie.com,
mgovernski@willkie.com, jsuriani@willkie.com, mtayer@willkie.com.

On the following attorneys in charge for the Plaintiffs:
Mimi Marziani (TX Bar No. 24091906)
Emma Hilbert (TX Bar No. 24107808)
Texas Civil Rights Project
1405 Montopolis Drive


                                                                                                    3
         Case 1:21-cv-00565-RP Document 25 Filed 08/10/21 Page 4 of 4




Austin, Texas 78741
Telephone: (512) 474-5073
Facsimile: (512) 474-0726
Email: mimi@texascivilrightsproject.org
emma@texascivilrightsproject.org


                                   ________________/S/__________________________
                                   Francisco R. Canseco, Attorney for Eliazar Cisneros




                                                                                         4
